Title: To Alexander Hamilton from Joseph Cross, 8 October 1799
From: Cross, Joseph
To: Hamilton, Alexander


          
            Sir,
            Portland, Oct. 8th. 1799—
          
          I have the honor to report myself on furlough, until the thirty-first day of March, next ensuing—
          I have the honor to be With the greatest respect, Your Obedt. & very Huml. Sert.
          
            J. Cross, cadet, in the 1st Regiment
             Artillerists & Engineers
          
          Major General Alexander Hamilton. New-York
        